DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on September 16, 2022 for application 16216030.
	
Acknowledgements

Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant’s arguments are moot under new grounds of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claims 1-8, 10-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over D' AGOSTINO et al. (US 2019/0311109 A1) in view of Fenton et al. (US 9,942,222 B1) in further view of Yarbrough et al. (US 10,885,510 B2).
Regarding Claims 1 and 20, D' AGOSTINO discloses a computer-implemented method for managing a payment session for a connected headgear, the method comprising:
- activating, with the connected headgear, one or more payment tokens provisioned on the connected headgear (¶0022, ¶0024)
- based on authenticating the rider, initiating, with the connected headgear, a payment session for the one or more payment tokens to enable the connected headgear to make payments with merchants, wherein the one or more payment tokens correspond to the authenticated rider (¶0065)
- processing at least one payment transaction for the one or more payment tokens during the payment session (¶0035, ¶0037)
- ending the trip session by recognizing an ending action performed by the rider of the connected headgear and (¶0024)
- ending the payment session by deactivating the one or more payment tokens to disable the connected headgear from processing payment transactions (¶0068)

D' AGOSTINO does not disclose: promptinq the rider with an authentication challenge on the connected headqear upon initiatinq the trip session, wherein the authentication challenge is a biometric challenge and receiving one or more biometrics of the rider in response to prompting the rider.
Fenton however discloses: 
- promptinq the rider with an authentication challenge on the connected headqear upon initiatinq the trip session, wherein the authentication challenge is a biometric challenge and (Col. 14 lines 58-61, Col. 16 lines 54-60)
- receiving one or more biometrics of the rider in response to prompting the rider (Col. 14 lines 58-61, Col. 16 lines 54-60)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of D' AGOSTINO to include promptinq the rider with an authentication challenge on the connected headqear upon initiatinq the trip session, wherein the authentication challenge is a biometric challenge and receiving one or more biometrics of the rider in response to prompting the rider, as disclosed in Fenton,  in order to provide a system to authenticate using one or more techniques, such as multifactor authentication using one or more biometric characteristics, biomedical data, passwords, and so forth, to generate authentication data (see Fenton abstract).

The combination of D' AGOSTINO and Fenton does not disclose: initiating a trip session by recognizing, with the connected headgear, an initiating action performed by a rider of the connected headgear and authenticating the rider by verifying one or more biometrics of the rider, wherein the biometrics were previously stored on the connected headgear during a registration, thereby creating an authenticated rider.
Yarbrough however discloses:
- initiating a trip session by recognizing, with the connected headgear, an initiating action performed by a rider of the connected headgear (Col. 2 lines 51-61, Col. 3 lines 26-34, Col. 10 lines 15-27)
- authenticating the rider by comparing, with the connected headgear, the one or more biometrics of the rider, with one or more registered biometrics [[were]] previously stored on the connected headgear during a registration to create an authenticated rider (Col. 5 lines 33-44, Col. 15 lines 16-23)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of D' AGOSTINO and Fenton to include initiating a trip session by recognizing an initiating action performed by a rider of the connected headgear and authenticating the rider by verifying one or more biometrics of the rider, wherein the biometrics were previously stored on the connected headgear during a registration, thereby creating an authenticated rider, as disclosed in Yarbrough,  in order to provide a system to allow the user to make payment transactions using wearable devices  (see Yarbrough abstract).

Regarding Claim 2, the combination of D' AGOSTINO, Fenton and Yarbrough disclose as shown above. 
Yarbrough however discloses wherein the trip session refers to a time interval associated with the rider using the connected headgear and represents travel time by the rider from a first destination to a second destination (¶0064)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of D' AGOSTINO, Fenton and Yarbrough to include wherein the trip session refers to a time interval associated with the rider using the connected headgear and represents travel time by the rider from a first destination to a second destination, as disclosed in Yarbrough,  in order to provide a system to allow the user to make payment transactions using wearable devices  (see Yarbrough abstract).

Regarding Claim 3, D' AGOSTINO discloses wherein the initiating action performed by the rider for initiating the trip session and ending the trip session is selected from one or more preconfigured actions (¶0024)

Regarding Claim 4, D' AGOSTINO discloses wherein the one or more payment tokens are stored on a hardware element, a software element, or a combination thereof available on the connected headgear (Fig. 1 (101a); ¶0029).

Regarding Claim 5, D' AGOSTINO discloses wherein registration involves attributing one or more details of the rider to the connected headgear, and wherein the one or more details comprise a rider profile, a vehicle profile, and one or more payment credentials of the rider that enables the connected headgear to make transactions (¶0060).

Regarding Claim 6, D' AGOSTINO discloses wherein authenticating the rider is by verifying an identity of the rider by prompting an authentication challenge to the rider upon initiating the trip session, and wherein the authentication challenge is prompted on either the connected headgear or on a portable consumer device paired with the connected headgear (¶0065).

Regarding Claim 7, D' AGOSTINO discloses wherein processing the payment transaction for the connected headgear made by one or more activated payment tokens during the payment session comprises: 
- receiving payment details from a merchant, wherein the payment details comprise transaction details, merchant details, and details about the one or more payment tokens, thereby creating a received payment token (¶0062)
- detokenizing the activated payment token to extract a primary account number (PAN) corresponding to the payment token, wherein detokenizing further allows validation of the received payment token, and wherein the detokenization is processed in a token vault (¶0063)
- transacting with an issuer of the PAN for payment authorization, wherein transacting with the issuer comprises transmitting the PAN of the rider, transaction information and other information required by the issuer for a payment authorization decision, and receiving a payment authorization response; and (¶0065)
- transmitting the payment authorization response to the merchant along with retokenizing the PAN to the corresponding token, and wherein the retokenization is processed in the token vault (¶0038)

Regarding Claim 8, D' AGOSTINO discloses wherein the method managing a payment session for a connected headgear further comprises provisioning the payment token on the connected headgear, wherein the provisioning of the payment token comprises the steps of: 
- receiving one or more payment credentials of the rider, wherein the payment credentials comprise a payment card number and/or a primary account number (PAN) of a user (¶0054)
- initiating a tokenization request to an issuer for the PAN; receiving an approval for tokenization of the PAN from the issuer of the rider (¶0062)
- generating a payment token after successful tokenization approval, wherein the payment token is an alias for the PAN, and wherein the payment token is generated by substituting a unique, randomly-generated character sequence in place of the PAN, and wherein the generated payment token has a restriction for usage (¶0063)
- storing the generated payment token and the PAN in a token vault, wherein the token vault stores mapping of the PAN and a corresponding generated token; and (¶0065)
 -provisioning the generated payment token on a secure element hosted on the connected headgear (¶0065)

Regarding Claim 10, D' AGOSTINO discloses wherein a payment platform comprises a payment gateway, a payment network, and a plurality of services provided by the payment gateway and the payment network, and wherein the plurality of services includes tokenization services (¶0032)

Regarding Claim 11, D' AGOSTINO discloses wherein an action-recognition module is programmed to recognize an action of activating and deactivating a trip session using one or more sensors embedded on the connected headgear, and wherein the sensors are programmed to detect the action using one or more predefined actions of a user (¶0048, ¶0050).

Regarding Claim 12, D' AGOSTINO discloses wherein an authentication module is configured to authenticate the rider by providing an authentication challenge to the rider, and wherein the authentication challenge is a biometric challenge, and wherein the authentication is established by comparing a biometric provided by the rider on the premise with a biometric stored previously (¶0050).

Regarding Claim 14, D' AGOSTINO discloses wherein a token module is configured to tokenize one or more payment credentials of the rider by replacing the payment credentials with one or more alternate identities, and wherein tokenized details are stored in a token vault, and wherein the token vault has a limited access by one or more modules available on the connected headgear (¶0062-¶0065).

Regarding Claim 15, D' AGOSTINO discloses wherein restrictions on a generated payment are based on one or more attributes of the rider, a vehicle, and an issuer, and wherein the restrictions may be set by the rider, a manufacturer of the vehicle, and the issuer (¶0078).

Regarding Claim 16, D' AGOSTINO discloses wherein an authentication module in the connected headgear is configured to authenticate the rider upon the initiation of the trip session by promoting an authentication challenge on the connected headgear or on a portable consumer device paired with the connected headgear (¶0024, ¶0037)

Regarding Claim 17, D' AGOSTINO discloses wherein a payment platform is configured to initially provision a token on the connected headgear for enabling the connected headgear to make transactions, wherein the provisioning the token on the connected headgear comprises:
-  receiving one or more payment credentials of the rider, wherein the payment credentials comprise payment card number and/or a primary account number (PAN) of the rider, wherein the payment credentials are received through a user interface of a connected device or through a portable consumer paired with the connected headgear (¶0062)
- initiating a tokenization request to an issuer bank for the received PAN (¶0062)
- receiving an approval for tokenization of the PAN from the issuer bank; generating a payment token after successful tokenization approval, wherein the payment token is an alias for the PAN, and wherein the payment token is generated by substituting a unique, randomly-generated character sequence in place of the PAN, and wherein the generated payment token comprises one or more rules based on a profile of the rider, a profile of a vehicle, and an issuer of the PAN, and wherein the one or more rules are set by the rider, a manufacturer of the vehicle, or the issuer of the PAN (¶0062-¶0065)
- storing the payment token and the PAN in a token vault, wherein the token vault stores mapping of the PAN and the corresponding generated token; and (¶0062-¶0065)
 - provisioning the payment token on a secure element hosted on the connected headgear, wherein the secure element is either a software secure element, a hardware secure element, or a combination thereof (¶0022, ¶0024)

Regarding Claim 18, the combination of D' AGOSTINO, Fenton and Yarbrough disclose as shown above. 
Yarbrough however discloses wherein the connected headgear and a payment platform communicate using a communication network, wherein the communication network uses a plurality of communication protocols to communicate with each other (¶0017-¶0019).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of D' AGOSTINO and Fenton to include wherein the connected headgear and a payment platform communicate using a communication network, wherein the communication network uses a plurality of communication protocols to communicate with each other, as disclosed in Yarbrough,  in order to provide a system to allow the user to make payment transactions using wearable devices  (see Yarbrough abstract).

Regarding Claim 19, D' AGOSTINO discloses wherein the connected headgear optionally comprises a session monitoring module interfacing with an authentication module and a token module configured for monitoring the trip session and the one or more payment session, wherein the session monitoring module allows the token module to share the payment token only when the trip session is active (¶0048).

Claims 9 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over D' AGOSTINO, Fenton and Yarbrough in further view of Maus et al. (US 2018/0047014 A1).
Regarding Claim 9, the combination of D' AGOSTINO, Fenton and Yarbrough does not disclose wherein a secure element comprises a tamper-proof storage module that is available on the connected headgear as a local element, a remote element, or a combination thereof.
Maus however discloses wherein a secure element comprises a tamper-proof storage module that is available on the connected headgear as a local element, a remote element, or a combination thereof (¶0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of D' AGOSTINO, Fenton and Yarbrough to include wherein a secure element comprises a tamper-proof storage module that is available on the connected headgear as a local element, a remote element, or a combination thereof, as disclosed in Maus,  in order to provide a data key for secure financial and other types of data transactions (see Maus abstract).

Regarding Claim 13, Maus discloses wherein the tamper-proof storage module is configured to store one or more biometrics of a user, and wherein the storage module stores the biometrics either locally on the connected headgear or on a storage system located remotely from the connected headgear (¶0062)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685